DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s arguments and Claim amendments, filed 03/17/2022, with respect to Drawing Objections & 112(b) Rejection  have been fully considered and are persuasive.  The Drawing Objections & 112(b) Rejection  have been withdrawn. However, there are currently 112(b) issues raised in the current Office Action based on the Claim amendments.
Applicant's arguments filed 03/17/2022 have been fully considered but they are not persuasive. Applicant states that: 
Amended claim 9 recites, among other things, operating a variable frequency drive to accelerate a generator, accelerating the generator to synchronize the generator with an electrical grid, and engaging a motor with a gear box to rotate the gear box, the motor separate from the variable frequency drive. 
These limitations are similar to those discussed with regard to claim 1 and are not taught or suggested by Juretzek. Specifically, Juretzek discloses a single motor that accelerates the turbine to initiate operation. There is no teaching or suggestion of a separate motor or drive that accelerates the generator. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “separate motor”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, Juretzek disclose a drive [17] (FIG. 1).
Amended claim 15 recites, among other things, a motor connected to the third shaft and driven by a first variable speed drive, and a second variable speed drive separate from the first variable speed drive operable to accelerate the generator to synchronous speed. 
These limitations are similar to those discussed with regard to claim 1 and are not taught or suggested by Juretzek. Specifically, Juretzek discloses a single motor that accelerates the turbine to initiate operation. There is no teaching or suggestion of a separate motor or drive that accelerates the generator. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “separate motor”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, Juretzek disclose a drive [17] (FIG. 1).
Claim 4 depends from claim 1 and adds limitations related to an excitation system. Claim 5 has been canceled. As discussed, Juretzek does not teach or suggest each and every element of claim 1, much less those of claim 4. 
Fogerty does not cure the deficiencies of Juretzek. Fogerty is cited for a teaching relating to excitation. However, Fogerty does not teach or suggest, nor does the Examiner allege that Fogerty teaches or suggests a motor selectively coupled to the first shaft via the gear box to turn the first shaft, and a variable speed drive operable to accelerate the generator to synchronous speed. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Juretzek disclose a motor selectively coupled to the first shaft via the gear box to turn the first shaft & Fogerty disclose a variable speed drive operable to accelerate the generator to synchronous speed.


Amended claim 9 recites, among other things, operating a variable frequency drive to accelerate a generator and engaging a motor with a gear box to rotate the gear box, the motor separate from the variable frequency drive. 
Fogerty does not cure the deficiencies of Juretzek. Fogerty is cited for a teaching relating to excitation. However, Fogerty does not teach or suggest, nor does the Examiner allege that Fogerty teaches or suggests operating a variable frequency drive to accelerate a generator and engaging a motor with a gear box to rotate the gear box, the motor separate from the variable frequency drive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Juretzek disclose engaging a motor with a gear box to rotate the gear box & Fogerty disclose a variable speed drive operable.
Amended claim 15 recites, among other things, a motor connected to the third shaft and driven by a first variable speed drive, and a second variable speed drive separate from the first variable speed drive operable to accelerate the generator to synchronous speed. 
Fogerty does not cure the deficiencies of Juretzek. Fogerty is cited for a teaching relating to excitation. However, Fogerty does not teach or suggest, nor does the Examiner allege that Fogerty teaches or suggests a first variable speed drive and a second variable speed drive separate from the first variable speed drive operable to accelerate the generator to synchronous speed. 
Applicant’s arguments with respect to the first variable speed drive, and a second variable speed drive have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Objections
The following informality is objected: Claim 1 recites “a power generation unit connectable to a power grid, the system comprising” and should recite “a power generation unit connectable to a power grid, the unit comprising.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In Claim 15, the applicant recites “a second variable speed drive separate from the first variable speed drive operable to accelerate the generator to synchronous speed”. The specification or previous claims did not recite ANY second variable speed. For instance, ¶ [0006] recites “third shaft is spaced apart from the first shaft and the second shaft, a motor is connected to the third shaft and driven by a variable speed drive” & ¶ [0030] recites “To operate in the synchronous condenser mode, a variable speed drive, pony motor, or other device 100”. 
None of the cited examples states that any of the recited variable speed drive is a second variable speed drive. Therefore, the limitation is new matter.
Claims 16-20 are rejected based on their dependency from Claim 15.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 & 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9, the applicant recites “the motor separate from the variable frequency drive”. The specification & FIGs describes and shows a variable frequency drive as element 40. Moreover, element 40 is shown as connected to motor 22. The applicant appears to show the opposite in the FIGs. The motor 22 is NOT separate from the variable frequency 40. Therefore, as recited, the claim is vague and indefinite.
Claims 11-14 are rejected based on their dependency from Claim 9.
Regarding Claim 15, the applicant recites:
“a motor connected to the third shaft and driven by a first variable speed drive;” &
“a second variable speed drive separate from the first variable speed drive operable to accelerate the generator to synchronous speed”.
The specification and FIGs describes a variable speed drive as element 100. The drawings and specification describes only one first variable speed 100.  Therefore, as recited, the claim is vague and indefinite regarding the second variable speed drive.
Claims 16-20 are rejected based on their dependency from Claim 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 6-9, 11-12 & 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Juretzek (WO 2017/137227) in further view of Fogarty (US 2012/0306458).
Regarding Claim 1, Juretzek disclose a power generation unit [power plant (1)] connectable to a power grid [operating a power plant (1) in a grid stabilization operation] (FIG. 1, Abstract), the system comprising: 
I. a combustion turbine [2] coupled to a first shaft [A: a shaft (4) which connects the gas turbine (2) to the generator (3)] and operable to provide rotational energy [in order to transmit a force] to the first shaft [4 – refer to “A” above] (FIG. 1, Abstract);
II. a gear box [gearbox] coupled to the first shaft [4 – refer to “A” above] (Google Eng. Translation Citation – The described concept can of course also be used in other power plant types based on large single-shaft, axially flowing gas turbines, in particular in gas and steam power plants. In contrast to the otherwise conceivable possibility, the start of the gas turbine is connected laterally to the main shaft via a gearbox, etc., which is not located directly in the train (Page 4; Lines 30-37; – “Das beschriebene Konzept kann natürlich auch bei anderen auf großen einwelligen axial abströmenden Gasturbinen basierenden Kraftwerkstypen insbesondere bei sogenannten Gas- und Dampfkraftwerken eingesetzt werden. Gegenüber der ansonsten denkbaren Möglichkeit den Start der Gasturbine über einen nicht direkt im Strang befindlichen seitlich über ein Getriebe, etc. an die Hauptwelle angebunde¬”); 
III. a first clutch portion [C: right side “portion” of 5 coupled to 4] coupled to the first shaft [4 – refer to “A” above] (Abstract, FIG. 3);
IV. a motor [8] selectively coupled to the first shaft [4 – refer to “A” above] via the gear box [gearbox – refer to “II” above] to turn the first shaft [4 – refer to “A” above] (FIG. 1, Abstract);
V. a second clutch portion [D: left side “portion” of 5 coupled to 6] connected to a second shaft [E: the shaft (4) comprises at least two sub-shafts (6, 7)] (FIG. 1, Abstract); and
VI. a generator [3] coupled to the second shaft [6 – also refer to “E” above], the generator selectively connectable to the grid to operate as a synchronous condenser when the first clutch portion and the second clutch portion are disengaged [Google Eng. Translation Citation – wherein in a first phase the generator is synchronized with a power grid and is required as a rotating phase shifter to stabilize the grid, while the gas turbine is kept rotating or is at a standstill] and to convert rotational energy from the first shaft to electrical power when the first clutch portion and the second clutch portion are engaged [Google Eng. Translation Citation – and is characterized in that in a second phase the generator with remains synchronized with the grid and the gas turbine is started via a motor arranged in the power plant train] (FIG. 1, Page 7, Lines 11-24; “Die auf ein Verfahren gerichtete Aufgabe wird gelöst durch ein Verfahren zum Betreiben eines Kraftwerks im Netzstabilisierungsbetrieb, das Kraftwerk umfassend auf einem Strang angeordnet eine Gasturbine, einen Generator, eine die Gasturbine mit dem Generator zur Kraftübertragung verbindende Welle, sowie eine zwischen Gasturbine und Generator in der Welle angeordnete Schaltkupplung, wobei in einer ersten Phase der Generator mit einem Stromnetz synchronisiert ist und als rotierender Phasenschieber zur Netzstabilisierung benötigt wird, während die Gasturbine im Drehbetrieb gehalten wird oder stillsteht, und ist dadurch gekennzeichnet, dass in ei¬ ner zweiten Phase der Generator mit dem Netz synchronisiert bleibt und die Gasturbine über einen im Strang des Kraftwerks angeordneten Motor gestartet wird”). 
VII. a drive [17] operable to accelerate the generator to synchronous speed [Google Eng. Translation Citation – further comprising an inverter (17) which is connected to the generator (3), wherein the inverter (17) on demand to the motor (8) is switchable] (FIG. 1, Claim 8; “nach einem der vorhergehenden Ansprüche, weiter umfassend einen Umrichter (17), der mit dem Generator (3) verbunden ist, wobei der Umrichter (17) bei Bedarf auf den Motor (8) umschaltbar ist”).
However, Juretzek’s drive 17 is not explicit to be a variable speed drive.
Juretzek does not discloses a variable speed drive operable to accelerate the generator to synchronous speed.
Fogarty teaches further comprising a variable speed drive [176] operable to accelerate the generator to synchronous speed [In one aspect, a variable frequency driver is used to provide a starting power source to accelerate a synchronous generator] (FIG. 1, Abstract). 


It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to use Fogarty’s variable speed drive as Juretzek’s drive 17. One would be motivated to do so the controls acceleration of the rotor to an operational speed enabling the generator to perform a synchronous condenser operation.
Regarding Claim 2, Juretzek view of Fogarty of disclose the power generation unit of claim 1 [see rejected Claim 1], 
Juretzek disclose wherein the first shaft [4 – also refer to “A” above] and the second shaft [6 – also refer to “C” above] are substantially collinear (FIG. 1 shows 4 & 6 as “colinear”).
Regarding Claim 3, Juretzek view of Fogarty of disclose the power generation unit of claim 2 [see rejected Claim 1], 
Juretzek disclose wherein the motor [8] rotates along an axis that is not colinear with the first shaft [4] (FIG. 1 shows 8 rotates along an axis that is NOT colinear with 4. Moreover, A negative claim limitation is language recited in a patent claim that speaks to the absence of a feature, as opposed to a positive claim limitation that recites the presence of a feature. Therefore, Juretzek “not collinear” limitation is absent).
Regarding Claim 4, Juretzek view of Fogarty of disclose the power generation unit of claim 1 [see rejected Claim 1], 
Fogarty disclose further comprising a generator excitation system [150] operable to vary an excitation voltage for the generator [105] when operating as a synchronous condenser to vary the reactive power output of the generator [at least one controller, operatively coupled to the at least one variable frequency drive and the at least one exciter, that controls acceleration of the rotor to an operational speed enabling the more than one generator to perform a synchronous condenser operation that includes generating reactive power or absorbing reactive power] (FIG. 1, ¶ [0004]).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to use Fogarty’s generator excitation system in Juretzek’s generator 3. One would be motivated to do so to facilitate injection of excitation current into the generator rotor at any speed of rotation including standstill.
Regarding Claim 6, Juretzek view of Fogarty of disclose the power generation unit of claim 1 [see rejected. Claim 1], 
Juretzek disclose wherein the motor is a variable speed motor [Google Eng. Translation of Claim 2 – wherein the motor (8) is an asynchronous motor] (Claim 2; wobei der Motor (8) ein Asynchronmotor ist).
Regarding Claim 7, Juretzek view of Fogarty of disclose the power generation unit of claim 1 [see rejected Claim 1], 
Juretzek disclose wherein the motor [8] is supported on a third shaft [7; F: the shaft (4) comprises at least two sub-shafts (6, 7)] (FIG. 1, Abstract) that is parallel to, not colinear, and spaced apart [7 & 4 “spaced apart” by 8] from the first shaft. (FIG. 1; 4 and 7 do not intersect and never meet) BASED ON parallel lines are coplanar straight lines that do not intersect at any point. Parallel planes are planes in the same three-dimensional space that never meet. Moreover, a negative claim limitation is language recited in a patent claim that speaks to the absence of a feature, as opposed to a positive claim limitation that recites the presence of a feature. Therefore, Juretzek “not collinear” limitation is absent).
Regarding Claim 8, Juretzek view of Fogarty of disclose the power generation unit of claim 1 [see rejected Claim 1], 
Juretzek disclose wherein the motor [8] is operable to accelerate the combustion turbine [2] to a firing speed [during grid stabilization operation] (FIG. 1, Abstract).
Regarding Claim 9, Juretzek disclose a method of operating a power generation unit [operating a power plant (1) in a grid stabilization operation] (FIG. 1, Abstract), the method comprising: 
I. operating a drive [11] to accelerate a generator [The power plant according to the invention further comprises an inverter connected to the generator to accelerate it for synchronization with the grid. It is expedient if the inverter is switchable to the motor, so that this inverter can also be used to supply the motor] (FIG. 1, Claim 8; further comprising an inverter (17) which is connected to the generator (3), wherein the inverter (17) on demand to the motor (8) is switchable. Also refer to rejected Claim 1 element VII).
II. accelerating the generator [3] to synchronize the generator with an electrical grid [wherein in a first phase the generator is synchronized with a power grid and is required as a rotating phase shifter to stabilize the grid, while the gas turbine is kept rotating or is at a standstill, and is characterized in that in a second phase the generator with remains synchronized with the grid and the gas turbine is started via a motor arranged in the power plant train] (FIG. 1, also refer to rejected Claim 1, Element “VI”); 
III. varying an excitation voltage for the generator to vary the reactive power output of the generator to operate the generator as a synchronous condenser [wherein in a first phase the generator is synchronized with a power grid and is required as a rotating phase shifter to stabilize the grid, while the gas turbine is kept rotating or is at a standstill, and is characterized in that in a second phase the generator with remains synchronized with the grid and the gas turbine is started via a motor arranged in the power plant train] (Refer to rejected Claim 1, also refer to rejected Claim 1, Element “VI”); 
IV. engaging a motor [8] with a gear box to rotate the gear box [gearbox] (The described concept can of course also be used in other power plant types based on large single-shaft, axially flowing gas turbines, in particular in gas and steam power plants. In contrast to the otherwise conceivable possibility, the start of the gas turbine is connected laterally to the main shaft via a gearbox, etc., which is not located directly in the train), the motor [8] separate from the drive [17] (FIG. 1 shows 17 & 8 separate by 15, Also refer to rejected Claim 1 element “II”).
V. accelerating a combustion turbine [2] to a firing speed [during grid stabilization operation] in response to rotation of the gear box [gearbox] (FIG. 1, Abstract, also refer to previous paragraph);
VI. firing the combustion turbine [“A”: a shaft (4) which connects the gas turbine (2) to the generator (3)] (FIG. 1, Abstract); 
VII. accelerating the combustion turbine to the same speed as the generator [Google Eng. Translation Citation – The synchronization process of the gas turbine while ER follows automatically by a self-switching and synchronization clutch as soon as the gas turbine has reached the same rotational speed as the generator] (FIG. 1, Page 4, Lines 4-8; “Der Synchronisationsvorgang der Gasturbine erfolgt dabei automatisch durch eine selbstschaltende und synchronisierende Kupplung, sobald die Gasturbine die gleiche Drehzahl wie der Generator erreicht hat”); 
VIII. engaging a clutch between the combustion turbine and the generator such that the combustion turbine drives the generator [Google Eng. Translation Citation – “The synchronization process of the gas turbine while ER follows automatically by a self-switching and synchronization clutch as soon as the gas turbine has reached the same rotational speed as the generator”] (FIG. 1, Page 4, Lines 4-8; “Der Synchronisationsvorgang der Gasturbine erfolgt dabei automatisch durch eine selbstschaltende und synchronisierende Kupplung, sobald die Gasturbine die gleiche Drehzahl wie der Generator erreicht hat”); and 
IX. outputting electrical power from the generator to the grid [Google Eng. Translation Citation – wherein in a first phase the generator is synchronized with a supply grid and is required as a rotating phase changer for grid stabilization while the gas turbine is kept in turning operation or is stationary] (FIG. 1, Page 7, Lines 14-24; “wobei in einer ersten Phase der Generator mit einem Stromnetz synchronisiert ist und als rotierender Phasenschieber zur Netzstabilisierung benötigt wird, während die Gasturbine im Drehbetrieb gehalten wird oder stillsteht, und ist dadurch gekennzeichnet, dass in ei¬ ner zweiten Phase der Generator mit dem Netz synchronisiert bleibt und die Gasturbine über einen im Strang des Kraftwerks angeordneten Motor gestartet wird”).
However, Juretzek’s drive 17 is not explicit to be a variable frequency drive.
Juretzek does not discloses operating a variable frequency drive to accelerate a generator.
Fogarty teaches further comprising a variable frequency drive [176] to accelerate a generator [In one aspect, a variable frequency driver is used to provide a starting power source to accelerate a synchronous generator] (FIG. 1, Abstract). 
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to use Fogarty’s variable frequency drive as Juretzek’s drive 17. One would be motivated to do so the controls acceleration of the rotor to an operational speed enabling the generator to perform a synchronous condenser operation.
Moreover, using Fogarty’s variable frequency drive as Juretzek’s drive 17. The addition would also disclose Juretzek’s motor [8] separate from the variable frequency drive [17].
Regarding Claim 11, Juretzek view of Fogarty disclose the disclose the method of claim 9 [see rejected Claim 9], 
Juretzek disclose wherein the combustion turbine [2], the generator [3], and the clutch [5] rotate on a common rotational axis [18] (FIG. 1).
Regarding Claim 12, Juretzek view of Fogarty of disclose the method of claim 9 [see rejected Claim 9], 
Juretzek disclose further comprising a motor [8] selectively operable to drive the combustion turbine [2] (FIG. 1, Abstract)
Regarding Claim 14, Juretzek view of Fogarty disclose the method of claim 12 [see rejected Claim 12], 
Juretzek disclose wherein the accelerating the combustion turbine [2] to the same speed as the generator [3] step includes disengaging the motor from the gear box (FIG. 1, Refer to rejected Claim 9 element “VII or VIII:’ The synchronization process of the gas turbine while ER follows automatically by a self-switching and synchronization clutch as soon as the gas turbine has reached the same rotational speed as the generator).
Regarding Claim 15, Juretzek disclose a power generation unit [1] connectable to a power grid [operating a power plant (1) in a grid stabilization operation] (FIG. 1, Abstract), the unit comprising: 
I. a first shaft [4 – refer to “A” above] (FIG. 1, also refer to rejected Claim 1); 
II. a combustion turbine [2] coupled to the first shaft [4 – refer to “A” above] and operable to provide rotational energy to the first shaft [4 – refer to “A” above] (FIG. 1, also refer to rejected Claim 1); 
III. a second shaft [4 – refer to “A” above] colinear with the first shaft [4 – refer to “A” above] (FIG. 1, also refer to rejected Claim 2); 
IV. a generator [3] coupled to the second shaft [6] and electrically connectable to the power grid [operating a power plant (1) in a grid stabilization operation] (FIG. 1, Abstract);  
V. a third shaft [7] spaced apart [5 “aparts” 4 and 7 from each other] from the first shaft [4 – refer to “A” above] and the second shaft [4] (FIG. 1); 
VI. a motor [8] connected to the third shaft [7] driven by a first drive (FIG. 1).
VII. a gear box [gearbox] positioned to selectively couple the first shaft [4 – refer to “A” above] and the third shaft [7] for rotation [The described concept can of course also be used in other power plant types based on large single-shaft, axially flowing gas turbines, in particular in gas and steam power plants. In contrast to the otherwise conceivable possibility, the start of the gas turbine is connected laterally to the main shaft via a gearbox, etc., which is not located directly in the train] (FIG. 1 shows 17 & 8 separate by 15, Also refer to rejected Claim 1 element “II”)); and 
VIII. a clutch [5] positioned to selectively connect the first shaft [4 – refer to “A” above] and the second shaft [6] (FIG. 1, also refer to rejected Claim 1).
Juretzek does not disclose a:
a first variable speed drive;
a second variable speed drive separate from the first variable speed drive operable to accelerate the generator to synchronous speed.
Fogarty teaches:
a first variable speed drive [For example, there may be various combinations of one or more controllers, exciters, and variable frequency drives utilized in a possible implementation of the condenser illustrated in FIG. 6] (¶ [0066]);
a second variable speed drive separate from the first variable speed drive operable to accelerate the generator to synchronous speed [For example, there may be various combinations of one or more controllers, exciters, and variable frequency drives utilized in a possible implementation of the condenser illustrated in FIG. 6] (¶ [0066]). 
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to use Fogarty’s “second variable speed drives” Juretzek’s system. One would be motivated to do use the second variable speed drive as a backup when the first variable speed drive is offline or being troubleshooted (fixed).
Regarding Claim 16, Juretzek view of Fogarty disclose the power generation unit of claim 15 [see rejected Claim 15].
Juretzek disclose wherein the system is operable in a synchronous condenser mode in which the gear box is disengaged such that the first shaft and the third shaft are not connected, and the clutch is disengaged such that the first shaft and the second shaft are not connected [“first phase” & “second phase”] (FIG. 1, also refer to rejected Claim 1; elements “VI”).
Regarding Claim 17, Juretzek view of Fogarty disclose the power generation unit of claim 16 [see rejected Claim 16].
Juretzek disclose wherein the turbine is in an idle state during operation in the synchronous condenser mode [Google Eng. Translation Citation – It is expedient if the inverter is switchable to the motor, so that this inverter can also be used to supply the motor. The object directed to a method is achieved by a method for operating a power plant in grid stabilization operation, the power plant comprising arranged on a strand a gas turbine] (FIG. 1, Page 7, Lines 4-15; “Das Kraftwerk nach der Erfindung umfasst weiter einen Umrich-ter, der mit dem Generator verbunden ist, um diesen flir die Synchronisierung mit dem Netz zu beschleunigen. Dabei ist es zweckmaGig, wenn der Umrichter auf den Motor umschaltbar ist, so dass dieser Umrichter auch zur Versorgung des Motors ver­wendet werden kann. Die auf ein Verfahren gerichtete Aufgabe wird gel6st durch ein Verfahren zum Betreiben eines Kraftwerks im Netz­stabilisierungsbetrieb, das Kraftwerk umfassend auf einem Strang angeordnet eine Gasturbine, einen Generator, eine die Gasturbine mit dem Generator”).
Regarding Claim 18, Juretzek disclose the power generation unit of claim 16 [see rejected Claim 16], Claim 16].
Fogarty teaches comprising a generator exciter system [150] operable to vary a field voltage of the generator [105] to control the reactive power of the generator when in the synchronous condenser mode [at least one controller, operatively coupled to the at least one variable frequency drive and the at least one exciter, that controls acceleration of the rotor to an operational speed enabling the more than one generator to perform a synchronous condenser operation that includes generating reactive power or absorbing reactive power] (FIG. 1, ¶ [0004]).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to use Fogarty’s generator excitation system in Juretzek’s generator 3. One would be motivated to do so to facilitate injection of excitation current into the generator rotor at any speed of rotation including standstill.
Regarding Claim 19, Juretzek view of Fogarty disclose the power generation unit of claim 15 [see rejected Claim 15].
Juretzek disclose wherein the system is operable in a power generation mode in which the gear box is disengaged such that the first shaft and the third shaft are not connected, and the clutch is engaged such that the first shaft and the second shaft are connected and the generator is operable to convert rotational power produced by the turbine to electrical power to be directed to the power grid [“first phase” & “second phase”] (FIG. 1, also refer to rejected Claim 1; elements “VI”).
Regarding Claim 20, Juretzek view of Fogarty disclose the power generation unit of claim 15 [see rejected Claim 15].
Juretzek disclose wherein the system is operable in a start-up mode in which the gearbox is engaged such that the first shaft and the third shaft are connected, and the clutch is disengaged such that the first shaft and the second shaft are not connected and the motor is operable to accelerate the turbine to a firing speed [“first phase” & “second phase”] (FIG. 1, also refer to rejected Claim 1; elements “VI”).
Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



















/JOSEPH ORTEGA/Examiner, Art Unit 2832